                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

          UNITED STATES OF AMERICA,
                          Plaintiff,
                                                                 No. 3:09-cr-93
                  v.
                                                                 Judge Varlan
          DENNIS ROGER BOLZE,
                         Defendant.

                       RESPONSE IN OPPOSITION TO DEFENDANT’S
                        MOTION FOR COMPASSIONATE RELEASE

          Bolze seeks immediate release due to concerns about contracting COVID-19 in light of

   his preexisting medical conditions. (Docs. 164, 165, 166, Motions.) The United States opposes

   that request because Bolze has not satisfied the requirements of 18 U.S.C. § 3582(c)(1)(A)(i).

          The Court lacks authority to grant relief at this time because Bolze has not exhausted his

   administrative rights. If the Court reached the merits—though it should not—it should deny the

   motion with prejudice because Bolze has not met his burden to establish that a reduction is

   warranted under the statute. Any request for home confinement should likewise be denied.

                                          Factual Background

   I.     Facts regarding Bolze’s conviction and sentence

          For more than six years, Bolze perpetrated a $21 million Ponzi scheme through two

   corporations he owned and operated. United States v. Bolze, 444 F. App’x 889, 890 (6th Cir.

   2012). He caused investors to wire money to him for investment and, of the $21 million he

   received, he invested only $1.6 million, used approximately $9.6 million to lull existing

   investors, and spent the rest to support his lavish lifestyle. Id. In 2009, he pleaded guilty to three

   counts of wire fraud and three counts of money laundering, for which he was sentenced to an

   aggregate term of 327 months’ imprisonment. (Doc. 43, Plea Agreement; Doc. 94, Judgment.)




Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 1 of 21 PageID #: 3212
   According to the Bureau of Prisons, Bolze is scheduled for release in June 2032 and is housed at

   FCI Coleman Low, where one inmate and one staff member have tested positive for COVID-19.

   COVID-19 Cases, Federal Bureau of Prisons, available at https://www.bop.gov/coronavirus/

   (accessed Apr. 29, 2020).

   II.    Facts regarding the COVID-19 pandemic and the Bureau of Prisons response to it

          It is undisputed that COVID-19 has, in a short period of time, infected many people and

   caused many deaths. According to the Centers for Disease Control and Prevention, the United

   States has over 981,000 confirmed and presumed positive cases of COVID-19, and 55,258

   people have already died as a result of the virus. COVID-19: U.S. at a Glance, Centers for

   Disease Control and Prevention, available at https://www.cdc.gov/coronavirus/2019-ncov/cases-

   updates/cases-in-us.html (accessed Apr. 29, 2020).

          In response to that pandemic, the Bureau of Prisons (BOP) has taken significant measures

   to protect the health of the inmates in its charge, because “maintaining [the] safety and security

   of [its] institutions is [BOP’s] highest priority.” Updates to BOP COVID-19 Action Plan

   (Mar. 19, 2020), Federal Bureau of Prisons, available at https://www.bop.gov/resources/news/

   20200319_covid19_update.jsp (accessed Apr. 21, 2020). Indeed, BOP has had a pandemic

   influenza plan in place since 2012. See Pandemic Influenza Plan-Module 1: Surveillance and

   Infection Control (Oct. 2012), BOP Health Services Division, available at https://www.bop.gov/

   resources/pdfs/pan_flu_module_1.pdf (accessed Apr. 21, 2020). That protocol is lengthy and

   detailed, establishing a six-phase framework requiring BOP facilities to begin preparations when

   there is first a “[s]uspected human outbreak overseas.” Id. at i. The plan addresses social

   distancing, hygienic and cleaning protocols, and the quarantining and treatment of symptomatic

   inmates. Consistent with that plan, BOP began planning for potential coronavirus transmissions



                                                    2
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 2 of 21 PageID #: 3213
   in January 2020. At that time, the agency established a working group to develop policies in

   consultation with subject matter experts in the Centers for Disease Control, including by

   reviewing guidance from the World Health Organization.

          On March 13, 2020, BOP began to modify its operations, in accordance with its

   Coronavirus (COVID-19) Action Plan, to minimize the risk of COVID-19 transmission into

   and within its facilities. Since that time, as events require and in response to expert guidance,

   BOP has repeatedly revised its Action Plan to address the ongoing public-health crisis.

          Beginning on April 1, 2020, BOP implemented Phase Five of the Action Plan, which

   currently governs operations. COVID-19 Action Plan: Phase Five, Federal Bureau of Prisons,

   available at https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp

   (accessed Apr. 21, 2020); see also BOP Implementing Modified Operations, Federal Bureau of

   Prisons, available at https://www.bop.gov/coronavirus/covid19_status.jsp (accessed Apr. 21,

   2020). That plan includes (1) securing all inmates in their assigned cells/quarters for at least

   14 days to stop the spread of the virus; (2) modifying operations to limit group gatherings, with

   attention to social distancing to the extent possible, to facilitate commissary, laundry, showers,

   telephone, and computer access; (3) suspending all internal inmate movement, except for

   medical treatment or similar exigencies; (4) suspending social visits, while increasing the

   telephone allowance to 500 minutes per month; (5) suspending in-person legal visits;

   (6) screening all new arrivals, quarantining at-risk asymptomatic inmates, and isolating and

   testing symptomatic inmates; and (7) conducting enhanced health screening for staff in areas of

   sustained community transmission. Those measures help safeguard inmates against COVID-19

   while providing them with any required medical care during this difficult time.




                                                     3
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 3 of 21 PageID #: 3214
          In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

   most vulnerable to the disease and pose the least threat to the community, BOP is exercising

   greater authority to designate inmates for home confinement. On March 26, 2020, the Attorney

   General directed the Director of the Bureau of Prisons, upon considering the totality of the

   circumstances concerning each inmate, to prioritize the use of statutory authority to place

   prisoners in home confinement. That authority previously authorized placement in home

   confinement for the last six months or ten percent of a sentence, whichever is shorter, 18 U.S.C.

   § 3624(c)(2), and for those elderly and terminally ill inmates specified in 34 U.S.C. § 60541(g).

   But then Congress authorized BOP to “lengthen the maximum amount of time for which the

   Director is authorized to place a prisoner in home confinement” under § 3624(c)(2), so long as

   “the Attorney General finds that emergency conditions will materially affect the functioning of

   the Bureau [of Prisons].” Coronavirus Aid, Relief, and Economic Security (CARES) Act,

   Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (Mar. 27, 2020). The Attorney General

   made the requisite findings on April 3, 2020, and the Bureau of Prisons is now “urgently

   reviewing all inmates” to assess each inmate’s vulnerability to COVID-19, whether home

   confinement would increase that inmate’s risk of contracting COVID-19, and whether release to

   home confinement would risk public safety. Home Confinement, Federal Bureau of Prisons,

   available at https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp

   (accessed Apr. 21, 2020). Since March 26, 2020, the Bureau of Prisons has placed 1,751 more

   inmates on home confinement. COVID-19 Home Confinement Releases, Federal Bureau of

   Prisons, available at https://www.bop.gov/coronavirus/ (accessed Apr. 29, 2020).

          Taken together, these measures are designed to mitigate sharply the risks of COVID-19

   transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and to



                                                    4
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 4 of 21 PageID #: 3215
   adjust its practices as necessary to maintain the safety of prison staff and inmates while also

   fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

                                           Legal Framework

          “[O]nce a court has imposed a sentence, it does not have the authority to change or

   modify that sentence unless such authority is expressly granted by statute.” United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013); accord Dillon v. United States, 560 U.S. 817, 825

   (2010). One statute that authorizes sentence modifications is 18 U.S.C. § 3582(c)(1)(A), which

   allows this Court, in certain circumstances, to grant a defendant’s motion to reduce his term of

   imprisonment. Before filing the motion, however, the defendant must first request that the

   Bureau of Prisons file such a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court may

   grant the defendant’s own motion for a sentence reduction only if it was filed “after the

   defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion on the defendant’s behalf” or after 30 days have passed “from the

   receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” Id.

          If that exhaustion requirement is met, a court may reduce a term of imprisonment “after

   considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court finds, as relevant here, that

   (i) “extraordinary and compelling reasons warrant such a reduction” and (ii) “such a reduction is

   consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

   § 3582(c)(1)(A)(i). As the movant, Bolze bears the burden to establish that he is eligible for

   a sentence reduction. E.g., United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United

   States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

          The Sentencing Commission has issued a policy statement addressing reduction of

   sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court



                                                     5
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 5 of 21 PageID #: 3216
   may reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds

   that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a

   danger to the safety of any other person or to the community, as provided in 18 U.S.C.

   § 3142(g);” and (iii) “the reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.1

          The policy statement includes an application note that specifies the types of medical

   conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

   the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

   amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

   § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because
                  of the aging process,

                  that substantially diminishes the ability of the defendant to provide
                  self-care within the environment of a correctional facility and from
                  which he or she is not expected to recover.

   U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

   characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

   age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Lastly, the note recognizes




          1
             The policy statement refers only to motions filed by the BOP Director, because it was
   last amended on November 1, 2018, and defendants were not entitled to file motions under
   § 3582(c)(1)(A) until the enactment of the First Step Act in December 2018. See First Step Act
   of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. § 3582(c) (2012).
   In light of the statutory command that any sentence reduction be “consistent with applicable
   policy statements issued by the Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A)(ii), and the
   lack of any plausible reason to treat motions filed by defendants differently from motions filed
   by BOP, the policy statement should apply equally to motions filed by defendants.

                                                    6
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 6 of 21 PageID #: 3217
   the possibility that the Bureau of Prisons could identify other grounds that amount to

   “extraordinary and compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

                                               Arguments

   I.     The Court lacks authority to grant compassionate release because Bolze has not
          exhausted his administrative remedies.

          This Court lacks authority to grant Bolze’s motion for a sentence reduction at this time,

   because Bolze has not exhausted his administrative remedies nor waited 30 days after presenting

   his request to the Bureau of Prisons on April 7, 2020. (See Doc. 164, Motion at 7 (asserting that

   Bolze submitted his request to the warden on April 7, 2020).) As explained above, § 3582(c)

   requires that a request for a sentence reduction be presented first to BOP for its consideration;

   only after 30 days have passed, or the defendant has exhausted all administrative rights to appeal

   the BOP’s failure to move on the defendant’s behalf, may a defendant move for a sentence

   reduction in court. That restriction is mandatory and thus “presents a glaring roadblock

   foreclosing compassionate release at this point.” United States v. Raia, 2020 WL 1647922, at *2

   (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020). The vast majority of district courts to address

   this issue agree. See, e.g., United States v. Epstein, 2020 WL 1808616, at *4 (D.N.J. Apr. 9,

   2020) (collecting numerous cases); United States v. McCann, 2020 WL 1901089, at *2 (E.D. Ky.

   Apr. 17, 2020) (“The Court recognizes that these are unsettling times for everyone, including

   prisoners. But in such a context, the exhaustion requirement of the compassionate release statute

   is perhaps most important.”); United States v. Lugo, 2020 WL 1821010, at *3 (D. Me. Apr. 10,

   2020) (“The Court regards the language of section 3582(c) as both clear and mandatory.”);

   United States v. Alam, 2020 WL 1703881 (E.D. Mich. Apr. 8, 2020) (collecting numerous cases

   holding that “the judiciary has no power to craft an exception to [exhaustion] requirements for

   defendants seeking release during the COVID-19 pandemic”).


                                                    7
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 7 of 21 PageID #: 3218
          “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a

   final judgment’ and may not be modified by a district court except in limited circumstances.”

   Dillon, 560 U.S. at 824. As the Supreme Court has recognized, finality is an important attribute

   of criminal judgments, and one “essential to the operation of our criminal justice system.”

   Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion). Accordingly, once a court has

   pronounced sentence and that sentence becomes final, the court has no inherent authority to

   reconsider or alter that sentence and may do so only if authorized by statute. See, e.g., United

   States v. Addonizio, 442 U.S. 178, 189 & n.16 (1979). Consistent with that principle of finality,

   § 3582(c) provides that a court generally “may not modify a term of imprisonment once it has

   been imposed,” except in three circumstances: (i) upon a motion for reduction in sentence under

   § 3582(c)(1)(A), such as that at issue here; (ii) “to the extent otherwise expressly permitted by

   statute or by Rule 35 of the Federal Rules of Criminal Procedure,” § 3582(c)(1)(B); and (iii) if

   the defendant was sentenced “based on” a retroactively lowered sentencing range, § 3582(c)(2).

          Given the plain language and purpose of the statute, the requirements for filing a

   sentence-reduction motion—including the requirement that a defendant exhaust administrative

   remedies or wait 30 days before filing a motion in court—are properly viewed as jurisdictional.

   Section 3582(c) says a “court may not modify” a term of imprisonment except in enumerated

   circumstances. 18 U.S.C. § 3582(c). It thus “speak[s] to the power of the court rather than to

   the rights or obligations of the parties,” Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994)

   (internal quotation marks omitted), delineating “when, and under what conditions,” a court may

   exercise its “‘adjudicatory authority,’” Bowles v. Russell, 551 U.S. 205, 212-13 (2007) (quoting

   Eberhart v. United States, 546 U.S. 12, 16 (2005) (per curiam)). That conclusion is reinforced by

   the historical powerlessness of the courts to modify a sentence after the expiration of the term at



                                                    8
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 8 of 21 PageID #: 3219
   which it was entered. See United States v. Mayer, 235 U.S. 55, 67-69 (1914). Section 3582(c) is

   thus best understood as conferring the jurisdictional authority previously lacking—by providing

   express statutory authorization to modify otherwise final sentences in limited circumstances.

          Whether a prescription is jurisdictional turns on Congress’s intent, which is properly

   determined by the text, context, relevant historical treatment, and purpose of the provision.

   Henderson v. Shinseki, 562 U.S. 428, 436 (2011); see also Fort Bend Co. v. Davis, 139 S. Ct.

   1843, 1848-50 (2019) (cautioning against imprecise use of the “jurisdictional” label, because

   even mandatory statutory claim-processing rules are presumed to be nonjurisdictional absent a

   clear statement to the contrary). Here, the relevant factors indicate that Section 3582(c) sets

   forth a jurisdictional limitation on a district court’s authority to modify a sentence.2 E.g., United

   States v. Hofmeister, No. CV-5:16-cr-13, 2020 WL 1811365, at *1 (E.D. Ky. Apr. 9, 2020)

   (denying request to “waive these prerequisites given the dangers posed by COVID-19” and

   deeming the prerequisites “jurisdictional”).

          Even if this Court were to hold that the exhaustion requirement of Section 3582(c)(1)(A)

   is not jurisdictional, it is at least a mandatory claim-processing rule and thus must be enforced if

   a party “properly raise[s]” it. Eberhart, 546 U.S. at 19 (holding that Fed. R. Crim. P. 33, which

   permits a defendant to move for a new trial within 14 days of the verdict, is a nonjurisdictional

   but mandatory claim-processing rule); United States v. Gaytan-Garza, 652 F.3d 680, 681 (6th

   Cir. 2011) (per curiam) (holding that Fed. R. App. P. 4(b), which establishes the time period for

   a criminal defendant to file a notice of appeal, is a nonjurisdictional rule that must be enforced

   where the government raises it). The United States raises the rule here, and it must be enforced.



          2
            Similarly, the prerequisites for relief under Section 3582(c)(2), which allows a sentence
   reduction based on a retroactive guideline amendment, have been deemed jurisdictional. E.g.,
   United States v. Williams, 607 F.3d 1123, 1125-26 (6th Cir. 2010).

                                                     9
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 9 of 21 PageID #: 3220
        Although judicially-created exhaustion requirements may sometimes be excused, courts

 cannot ignore statutory commands such as that presented in Section 3582(c)(1)(A). McCarthy v.

 Madigan, 503 U.S. 140, 144 (1992) (“[w]here Congress specifically mandates, exhaustion is

 required”). The Supreme Court reaffirmed that principle in Ross v. Blake, 136 S. Ct. 1850

 (2016), when rejecting a judicially-created “special circumstances” exception to the exhaustion

 requirement in the Prison Litigation Reform Act of 1995. Rejecting the “freewheeling approach”

 adopted by some courts of appeals, under which some prisoners were allowed to pursue litigation

 even where they had failed to exhaust available administrative remedies, Ross, 136 S. Ct. at

 1855, the Supreme Court demanded fidelity to the statutory text, explaining that the “mandatory

 language” of the exhaustion requirement “means a court may not excuse a failure to exhaust”

 even to accommodate exceptional circumstances, id. at 1856.

        Contrary to Bolze’s suggestion (e.g., Doc. 164, Motion at 7-8), no “futility” exception

 exists for statutory exhaustion requirements. See, e.g., United States v. Holden, 2020 WL

 1673440, at *5 (D. Or. Apr. 6, 2020); United States v. Eberhart, 2020 WL 1450745, at *1 (N.D.

 Cal. Mar. 25, 2020). A few courts have incorrectly excused the § 3582 exhaustion requirement

 as futile in light of the present pandemic, but several of those decisions have rested on the fact

 that the defendant only had a few days left on the sentence, a consideration not present here. See

 Colvin, 2020 WL 1613943, at *1 (finding exhaustion futile because inmate had 11 days left on

 her sentence); United States v. Perez, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020) (finding

 exhaustion futile because inmate had less than 21 days left on his sentence and was recovering

 from two vicious beatings while in prison); but see United States v. Zukerman, 2020 WL

 1659880, at *1 (S.D.N.Y. Apr. 3, 2020) (finding exhaustion futile where obese, 75-year old

 inmate suffered from diabetes and hypertension). And at least one of those decisions incorrectly



                                     10
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 10 of 21 PageID #:
                                    3221
 relied on precedent addressing a judicially created—as opposed to statutorily created—

 exhaustion requirement. See Perez, 2020 WL 1546422 at *2 (relying only on Washington v.

 Barr, 925 F.3d 109, 118 (2d Cir. 2019)). The requirement of a 30-day period to allow BOP the

 initial review of the defendant’s request therefore cannot be excused.3

        In short, although Congress expanded the availability of compassionate release when it

 enacted the First Step Act of 2018, it also expressly imposed on inmates the requirement of

 initial resort to administrative remedies. And that is for good reason: BOP completes an

 extensive assessment for such requests. See 28 C.F.R. § 571.62(a); BOP Program Statement




        3
            A handful of district courts, mostly in the Second Circuit, have disregarded the
 exhaustion requirement. But nearly every other district court to have considered the issue in
 a reported decision agrees with Raia—and the position of the United States—that the 30-day
 requirement is mandatory and must be enforced. See, e.g., United States v. Ogarro, 2020 WL
 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (“In fact, section 3582(c)’s exhaustion proscription is
 clear as day.”); United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020) (“Not
 only is exhaustion of administrative remedies required as a matter of law, but it also makes good
 policy sense. The warden and those in charge of inmate health and safety are in a far better
 position than the sentencing court to know the risks inmates in their custody are facing and the
 facility’s ability to mitigate those risks and provide for the care and safety of the inmates.”);
 accord United States v. Smith, 2020 WL 1903160 (D. Conn. Apr. 17, 2020); United States v.
 Allen, 2020 WL 1878774 (N.D. Ohio Apr. 15, 2020); United States v. Meron, 2020 WL 1873900
 (E.D. Cal. Apr. 15, 2020); United States v. Schultz, 2020 WL 1872352 (W.D.N.Y. Apr. 15,
 2020); United States v. Petrossi, 2020 WL 1865758 (M.D. Pa. Apr. 14, 2020); United States v.
 Rabadi, 2020 WL 1862640, at *3 (S.D.N.Y. Apr. 14, 2020); United States v. Fuller, 2020 WL
 1847751 (W.D. Wash. Apr. 13, 2020); United States v. Hembry, 2020 WL 1821930 (N.D. Cal.
 Apr. 10, 2020); United States v. Feiling, 2020 WL 1821457 (E.D. Va. Apr. 10, 2020); United
 States v. Lugo, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020); United States v. Boyles, 2020
 WL 1819887 (D. Kan. Apr. 10, 2020); United States v. Gillis, 2020 WL 1846792 (C.D. Cal. Apr.
 9, 2020); United States v. Reeves, 2020 WL 1816496 (W.D. La. Apr. 9, 2020); United States v.
 Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020); United States v. Hofmeister, 2020 WL
 1811365, at *3 (E.D. Ky. Apr. 9, 2020); United States v. Epstein, 2020 WL 1808616 (D.N.J.
 Apr. 9, 2020); United States v. Carter, 2020 WL 1808288 (S.D. Ind. Apr. 9, 2020); United States
 v. Eisenberg, 2020 WL 1808844 (D.N.H. Apr. 9, 2020); United States v. Holden, 2020 WL
 1673440 (D. Or. Apr. 6, 2020); United States v. Perry, 2020 WL 1676773 (D. Colo. Apr. 3,
 2020); United States v. Johnson, 2020 WL 1663360, at *3-*6 (D. Md. Apr. 3, 2020); United
 States v. Carver, 2020 WL 1604968 (E.D. Wash. Apr., 1, 2020); United States v. Zywotko, 2020
 WL 1492900 (M.D. Fla. Mar. 27, 2020).

                                     11
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 11 of 21 PageID #:
                                    3222
 5050.50, Compassionate Release/Reduction in Sentence: Procedures for Implementation,

 available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last accessed Apr. 21,

 2020). The provision of § 3582(c)(1)(A) prioritizing administrative review therefore makes

 sense not only in the ordinary case, but also at this perilous time. As the Third Circuit has held,

 “[g]iven BOP’s shared desire for a safe and healthy prison environment, . . . strict compliance

 with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.”

 Raia, 2020 WL 1647922, at *2.

        Bolze’s motion is unreviewable because he has not satisfied § 3582(c)(1)(A)’s exhaustion

 requirement. (Although described as an “exhaustion requirement” throughout this response, the

 statute is clear that an inmate need not “exhaust” administrative remedies if he waits to file in

 court until 30 days after the warden has received his request.) Bolze has not even alleged that he

 has sought to appeal the warden’s April 10, 2020 denial of his request for compassionate release

 (Doc. 166, Exhibit A, Denial), as permitted by 28 C.F.R. § 571.63(a). And only a denial for

 compassionate release at the level of BOP’s director or general counsel constitutes a “final

 administrative decision” that cannot be further appealed within the administrative remedies

 program. See 28 C.F.R. § 571.63(b), (d). Absent such a decision, Bolze has not exhausted his

 administrative rights and must therefore wait for the expiration of the 30-day period provided by

 statute before he can petition this Court for relief. The Court should deny Bolze’s motion

 without prejudice to Bolze’s ability to refile after he has exhausted his administrative rights

 or after May 7, 2020, i.e., when 30 days will have passed after he submitted his initial request.

 II.    In any event, Bolze has not established “extraordinary and compelling reasons”
        warranting his immediate release.

        As explained above, the relevant provision of § 3582(c) allows a sentence reduction only

 if this Court determines that “extraordinary and compelling reasons” justify the reduction and


                                     12
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 12 of 21 PageID #:
                                    3223
 that “such a reduction is consistent with applicable policy statements issued by the Sentencing

 Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement

 defines “extraordinary and compelling reasons” to include, as relevant here, certain specified

 categories of medical conditions. U.S.S.G. § 1B1.13, cmt. n.1(A).

        A.      Bolze has not established that his medical condition amounts to an
                extraordinary and compelling reason warranting his immediate release.

        To state a cognizable basis for a sentence reduction based on a medical condition, a

 defendant first must establish that his condition falls within one of the categories listed in the

 policy statement. Those categories include (i) any terminal illness, and (ii) any “serious physical

 or medical condition . . . that substantially diminishes the ability of the defendant to provide self-

 care within the environment of a correctional facility and from which he or she is not expected to

 recover.” U.S.S.G. 1B1.13, cmt. n.1(A). If a defendant’s medical condition does not fall within

 one of the categories specified in the application note (and no other part of the application note

 applies), his motion must be denied.

        The COVID-19 pandemic, which poses a threat to every non-immune person worldwide,

 does not fall into either of those categories and therefore could not alone provide a basis for a

 sentence reduction. E.g., United States v. Korn, 2020 WL 1808213, at *6 (W.D. N.Y. Apr. 9,

 2020) (“the mere possibility of contracting a communicable disease such as COVID-19, without

 any showing that the Bureau of Prisons will not or cannot guard against or treat such a disease,

 does not constitute an extraordinary or compelling reason for a sentence reduction under the

 statutory scheme.”). The categories encompass specific serious medical conditions afflicting an

 individual inmate, not generalized threats to the entire population. As the Third Circuit has held,

 “the mere existence of COVID-19 in society and the possibility that it may spread to a particular

 prison alone cannot independently justify compassionate release.” Raia, 2020 WL 1647922 at


                                     13
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 13 of 21 PageID #:
                                    3224
 *2; see also Eberhart, 2020 WL 1450745 at *2 (“a reduction of sentence due solely to concerns

 about the spread of COVID-19 is not consistent with the applicable policy statement of the

 Sentencing Commission as required by § 3582(c)(1)(A).”). To classify COVID-19 as an

 extraordinary and compelling reason would be inconsistent with the text of the statute and the

 policy statement, would be detrimental to BOP’s organized and comprehensive anti-COVID-19

 regimens, could result in the scattershot treatment of inmates, and would undercut the strict

 criteria BOP employs to determine individual inmates’ eligibility for sentence reductions and

 home confinement. Section 3582(c)(1)(A) contemplates sentence reductions for specific

 individuals, not the widespread prophylactic release of inmates and the modification of lawfully

 imposed sentences to deal with a global viral pandemic.

        That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

 motion under § 3582(c)(1)(A). If, for example, an inmate has a chronic medical condition that

 has been recognized by the Centers for Disease Control as elevating the risk of becoming

 seriously ill from COVID-19, that condition may possibly satisfy the standard of “extraordinary

 and compelling reasons.” See Groups at Risk for Severe Illness, Centers for Disease Control,

 available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

 higher-risk.html (accessed Apr. 29, 2020). The chronic condition (i.e., one “from which [the

 defendant] is not expected to recover”) could possibly be deemed sufficiently “serious” as to

 “substantially diminish[] the ability of the defendant to provide self-care within the environment

 of a correctional facility,” even if that condition would not have been an “extraordinary and

 compelling reason” absent the risk of COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I). As part

 of its analysis of the totality of circumstances, the Court should consider whether an inmate is

 more likely to contract COVID-19 if he is released than if he remains incarcerated. In most



                                     14
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 14 of 21 PageID #:
                                    3225
 cases, that will depend in part on the inmate’s proposed release plans and whether a known

 outbreak has occurred at his institution.

        Contrary to Bolze’s assertion that the “unabated and advancing COVID-19 virus [is]

 spreading” at his facility (Doc. 164, Motion at 2), the number of individuals at that facility with

 COVID-19 actually seems to be decreasing. Before April 24, 2020, the Bureau of Prisons

 reported that one inmate and three staff members at FCI Coleman Low had tested positive for

 COVID-19. See United States v. Harris, No. 2:12-cr-14, 2020 WL 1969951, at *1 (M.D. Fla.

 Apr. 24, 2020). Today, only one inmate and one staff member are positive, the other two staff

 members having recovered. See COVID-19 Cases, Federal Bureau of Prisons, available at

 https://www.bop.gov/coronavirus/ (accessed Apr. 29, 2020) (explaining that the daily totals for

 each facility reflect “open” cases). That fact suggests that BOP is effectively limiting the spread

 of COVID-19. Bolze claims that his health is “poor and deteriorating,” but most of the medical

 conditions he mentions were preexisting when he was originally sentenced; only his “advancing

 kidney disease” and gout are new. (Doc. 164, Motion at 4-5 (citing the presentence report).) See

 United States v. Gileno, No. 3:19-cr-161, 2020 WL 1307108, at *2-4 (D. Conn. Mar. 19, 2020)

 (denying motion for release because defendant failed to satisfy exhaustion requirement and also

 because his medical conditions were “largely the same as when he was sentenced” and he had

 not “shown that the plan proposed by the Bureau of Prisons is inadequate to manage the

 pandemic within [his] correctional facility, or that the facility is specifically unable to adequately

 treat” his preexisting medical conditions).

        The United States acknowledges that Bolze is 71 years old and that individuals over 65

 face a higher risk of complications from COVID-19. See Groups at Risk for Severe Illness,

 Centers for Disease Control, available at https://www.cdc.gov/coronavirus/2019-ncov/need-



                                     15
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 15 of 21 PageID #:
                                    3226
 extra-precautions/groups-at-higher-risk.html (accessed Apr. 29, 2020). But age is not a “serious

 physical or medical condition . . . that substantially diminishes [Bolze’s] ability to provide self-

 care within the environment of a correctional facility.” U.S.S.G. 1B1.13, cmt. n.1(A). And the

 other medical conditions listed by Bolze are either being treated by medication (see Doc. 164,

 Exhibit D) or have not been recognized by the CDC as creating a higher risk of complications

 from COVID-19. For example, the CDC has recognized chronic kidney disease that requires

 dialysis treatment as a condition which creates a higher risk of complications from COVID-19,

 but Bolze has not even alleged that his kidney disease is that severe. Even if this Court were to

 find that the combination of Bolze’s medical conditions and risk of contracting COVID-19 fit

 within one of the categories listed in U.S.S.G. § 1B1.13, the Court must also find that his

 condition rises to the level of severity required by that policy statement. See, e.g., United States

 v. Gamble, No. 3:18-cr-22-4, 2020 WL 1955338, at *4 (D. Conn. Apr. 23, 2020) (denying motion

 from diabetic defendant because his condition was well-controlled by medication, BOP had

 implemented appropriate measures to protect him against COVID-19, and defendant had “not

 persuaded the Court that he is any worse off than the public at large” with respect to COVID-19);

 United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020)

 (denying motion from defendant with diabetes and hypertension because, in part, those “medical

 conditions are not out of the ordinary, nor . . . fatal or untreatable,” and there were no confirmed

 cases of COVID-19 in his facility). So if the Court were to even consider the substance of

 Bolze’s motion, it should conclude that Bolze has not established any “extraordinary and

 compelling reason” for a sentence reduction within the meaning of U.S.S.G. § 1B1.13.




                                     16
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 16 of 21 PageID #:
                                    3227
        B.      Allegations that Bolze’s current sentence would not have been imposed had
                he been sentenced today, due to intervening legal changes, do not amount to
                extraordinary and compelling reasons warranting his immediate release.

        In addition to his medical condition and concerns about COVID-19, Bolze alleges that

 immediate release is justify because of his rehabilitative efforts and because he would likely have

 received a lesser sentence if sentenced for the first time today, due to a Guidelines amendment.

 (Doc. 164, Motion at 3, 6-7.) In other words, he seeks the retroactive application of a Guidelines

 amendment which the Sentencing Commission declined to make retroactive. Yet “the disparity

 between [Bolze’s] actual sentence and the one he would receive if he committed his crimes today

 is not an ‘extraordinary and compelling circumstance.’” United States v. Neubert, No. 1:07-CR-

 166, 2020 WL 1285624, at *3 (S.D. Ind. Mar. 17, 2020); accord United States v. Nasirun, No.

 8:99-CR-367-T-27TBM, 2020 WL 686030, at *2 (M.D. Fla. Feb. 11, 2020). Neither the policy

 statement in U.S.S.G. § 1B1.3 nor BOP’s regulation provide any basis for compassionate release

 based on a reevaluation of the severity of the original sentence. See Bureau of Prisons Program

 Statement 5050.50, available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf

 (accessed Apr. 29, 2020). Nor are rehabilitative efforts ever extraordinary within the meaning of

 § 1B1.13. Bolze’s assertions that his existing sentence is too extreme and that he is sufficiently

 rehabilitated do not constitute extraordinary and compelling reasons to justify his release.

        According to Bolze, the Court may grant compassionate release for reasons other than the

 categories listed in U.S.S.G. § 1B1.13 (Doc. 164, Motion at 2-3), but that argument rests upon a

 “faulty premise that the First Step Act somehow rendered the Sentencing Commission’s policy

 statement an inappropriate expression of policy.” United States v. Willingham, 2019 WL

 6733028, at *2 (S.D. Ga. Dec. 10, 2019) (further explaining that such an interpretation

 “contravenes express Congressional intent that the Sentencing Commission, not the judiciary,



                                     17
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 17 of 21 PageID #:
                                    3228
 determine what constitutes an appropriate use of the ‘compassionate release’ provision.”).

 By enacting the First Step Act, “Congress in fact only expanded access to the courts; it did not

 change the standard.” United States v. Ebbers, 2020 WL 91399, *4 (S.D.N.Y. Jan. 8, 2020).

        Admittedly, some courts have assumed that they may define for themselves the

 circumstances that permit compassionate release, unfettered by the Commission’s policy

 statement, but many courts concur with the United States that the policy statement remains

 controlling. E.g., United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3 (10th Cir.

 Mar. 26, 2020) (“neither the § 1B1.13 commentary nor BOP Program Statement 5050.50

 identify post-sentencing developments in case law as an ‘extraordinary and compelling reason’

 warranting a sentence reduction”); United States v. Pitts, 2020 WL 1676365, at *7 (W.D. Va.

 Apr. 6, 2020) (refusing to commit an inappropriate “end run” around a statutory provision that

 is not retroactive); United States v. York, 2019 WL 3241166, at *4 (E.D. Tenn. July 18, 2019)

 (finding “no reason to believe that the identity of the movant (either the defendant or the BOP)

 should have any impact on the factors the Court should consider”). This Court should reject

 Bolze’s invitation to grant compassionate release on any basis not authorized by § 1B1.13.

        C.      Even if Bolze had established extraordinary and compelling reasons for release,
                the § 3553(a) factors weigh against such relief.

        Finally, even if Bolze had established an extraordinary and compelling reason for release,

 this Court would then need to consider the 18 U.S.C. § 3553(a) factors, to the extent applicable,

 to determine whether release is warranted. When originally sentencing Bolze, the Court found

 that those factors justified a custodial sentence in excess of 27 years, even though Bolze was

 already 61 years old. In short, Bolze had “perpetrated fraud for more than six years, devastated

 more than 100 victims, and misappropriated millions of dollars.” Bolze, 444 F. App’x at 893. To

 date, Bolze has served approximately 40 percent of his sentence. Granting immediate release


                                     18
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 18 of 21 PageID #:
                                    3229
 now—when Bolze has served less than half of his sentence—would be inconsistent with the

 § 3553(a) factors, which require this Court to consider not only a defendant’s characteristics,

 including his age and medical condition, but also “the nature and circumstances of the offense,”

 § 3553(a)(1); “the need for the sentence imposed to reflect the seriousness of the offense . . .

 and to provide just punishment,” § 3553(a)(2)(A); “the sentencing range established” by the

 Guidelines, § 3553(a)(4); and “the need to avoid unwarranted sentence disparities among

 defendants with similar records who have been found guilty of similar conduct,” § 3553(a)(6).

 The severity of Bolze’s offense warrants a severe sentence.

 III.   The Court cannot place Bolze on home confinement or order BOP to do so.

        By invoking the Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L.

 No. 116-136, 134 Stat. 281 (Mar. 27, 2020), Bolze may be asking this Court, in the alternative, to

 allow him to complete his sentence on home confinement. (Doc. 164, Motion at 3-4 (citing the

 CARES Act and discussing BOP policies to determine eligibility for home confinement); see

 also Doc. 165, Motion at 1, 4 (again discussing BOP criteria for placing inmates on home

 confinement); Doc. 166, Motion at 2-3 (same).) But the CARES Act does not authorize this

 Court to modify his sentence or the location where he serves it; rather, it temporarily permits the

 Director of the Bureau of Prisons to “lengthen the maximum amount of time” for which home

 confinement may be granted. CARES Act, § 12003(b)(2), 134 Stat. at 516.

        Although a court may make recommendations about where a sentence should be served,

 its recommendations have “no binding effect” on the Bureau of Prisons, which has exclusive

 authority, “not reviewable by any court,” to “designate the place of [a] prisoner’s imprisonment.”

 18 U.S.C. § 3621(b); accord Tapia v. United States, 131 S. Ct. 2382, 2390-91 (2011). To be sure,

 Congress has authorized the Bureau of Prisons to “place prisoners with lower risk levels and



                                     19
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 19 of 21 PageID #:
                                    3230
 lower needs on home confinement,” but it gave no such authority to district courts.4 18 U.S.C.

 § 3624(c)(2). Bolze identifies no statutory authority under which this Court could order him to

 complete his sentence on home confinement.5

                                             Conclusion

        For the foregoing reasons, the Court should deny Bolze’s motion because Bolze has

 failed to exhaust his administrative remedies and has failed to establish any entitlement to relief.

                                                       Respectfully submitted,

                                                       J. Douglas Overbey
                                                       United States Attorney

                                               By:      s/ Francis M. Hamilton, III
                                                       Francis M. Hamilton, III
                                                       Assistant United States Attorney
                                                       TN BPR# 019096
                                                       U.S. Attorney’s Office
                                                       800 Market Street, Suite 211
                                                       Knoxville, TN 37902
                                                       (865) 545-4167
                                                       Trey.Hamilton@usdoj.gov




        4
         As discussed above, BOP is already evaluating all its inmates—including Bolze—to
 decide which of those inmates should be released to home confinement in light of COVID-19.
        5
           If the Court were to grant a sentence reduction, however, it has authority to “impose a
 term of . . . supervised release with or without conditions that does not exceed the unserved
 portion of the original term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). And doing so, the
 Court may impose a period of home confinement as a condition of supervised release, provided
 that the Court finds that home confinement is a “substitute for imprisonment.” U.S.S.G. § 5F1.2;
 see 18 U.S.C. § 3583(d). Alternatively, a court may consider modifying an existing term of
 supervised release to add a period of home confinement, consistent with U.S.S.G. § 5F1.2.
 See 18 U.S.C. § 3583(e)(2).

                                     20
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 20 of 21 PageID #:
                                    3231
                                 CERTIFICATE OF SERVICE

        I certify that on April 29, 2020, this response was filed electronically and a true copy was

 sent to defendant by regular United States mail, postage prepaid, addressed as follows:

        Dennis R. Bolze
        No. 14825-067
        FCI Coleman Low
        P.O. Box 1031
        Coleman, FL 33521
                                                      s/ Francis M. Hamilton, III
                                                      Francis M. Hamilton, III
                                                      Assistant United States Attorney




                                     21
Case 3:09-cr-00093-TAV-CCS Document 167 Filed 04/29/20 Page 21 of 21 PageID #:
                                    3232
